PER CURIAM.
Appellant challenges an order denying wage loss benefits to the extent that such benefits were denied for the period commencing April 18, 1988 and ending January 4, 1990, appellant’s sixty-fifth birthday. We have been directed to no evidence of record indicating appellant received social security retirement benefits prior to his sixty-fifth birthday. Because of this deficiency, the denial of appellant’s claim based upon application of section 440.15(3)(b)5, Florida Statutes (1989) 1, appears erroneous.. Accordingly, we reverse and remand the cause for further consideration of claimant’s entitlement to wage loss benefits for the period preceding claimant’s sixty-fifth birthday. The JCC is authorized to receive further evidence on the issue should it be deemed necessary.
REVERSED and REMANDED.
SMITH, WIGGINTON and KAHN, JJ., concur.

. Sec. 440.15(3)(b)5 provides, in part: "If an employee is entitled to both wage-loss benefits and social security retirement benefits under 47[42] U.S.C. ss. 402 and 405, such social security retirement benefits shall be primary and the wage-loss benefits shall be supplemental only. The sum of the two benefits shall not exceed the amount of wage-loss benefits which would otherwise be payable.”